Cook, P. J.,
delivered the opinion of the court.
This suit was filed in the chancery court of Hinds county to test the power of the Railroad Commission to require railroads to screen their passenger coaches “to better protect the health of the general traveling public.” The appellees challenged the power of the Commission to make such order, and from a decree sustain^ ing the contention of appellees the Railroad Commission prosecuted this appeal.
The Commission contended that it possessed the power, and to support its contention it relies upon section 4860, Code of 1906, which reads as follows:
“Every railroad shall furnish a sufficient number of passenger cars to comfortably accommodate and seat its passengers; and if any railroad shall fail to do so, the Commission shall entertain the petition of any person cognizant of the facts. When the petition is filed, the railroad shall be duly notified thereof, and, after investigating the case, the Commission shall' make and certify to the railroad such orders as to the number and character of passenger coaches necessary for the public convenience as the Commission shall deem proper; and in any proceeding concerning the matter, such order of the Commission shall be deemed prima facie reasonable and proper.”
The railroad companies insist that the statute quoted does not sustain the contention of the Commission. In the first place, they say that the Commission did not make the order for the purposes enumerated in the statute, and secondly the statute does not empower the Commission to pass sanitary ordinances of this character, but this power, if it exists at all, is conferred upon the sta.te board of health by chapter 64, Code of 1906. If we let the order in question speak for itself it seems quite certain, that it was intended as a health measure, and not as a-measure for the comfort of passengers. In *837fact, the 'order expressly defines its purpose “to protect the health of the general traveling public.”
Appellees also insist that section 4855, Code of 1906, confers upon the Railroad Commission all of the powers it possessed to regulate sanitary conditions, and that the power attempted to be exercised in this instance is not given in that section. This court has said, in Railroad Co. v. Railroad Commission, 94 Miss. 124, 49 So. 118:
“It is universally held that a railroad commission is a mere administrative or advisory board created to carry out the will of the legislature, and that, before it can do any act, it must be able to point to its grant of power from the legislature, and must be given in clear and express terms, and nothing will be had by inference.”
It must be said that section 4855 does not confer the power assumed either by express terms or by inference. But the Railroad Commission points to section 4860 for its power. We do not believe it necessary to decide that-the Railroad Commission may not require screened passenger coaches for the comfort of the traveling public, because we think that question is not before us In the present case. It may be reasonably said, that flies, bugs, mosquitoes, and other insects are a pestiferous lot, and that it would add very materially to the comfort of passengers if they were denied the privilege of entering passenger coaches. However, the Railroad Commission did not pass the order in question for- the comfort of the passengers. The order, in its terms, was to safeguard the health of the traveling public, and while the scientific world now recognize that mosquitos are guilty of being the sole disseminators of malaria and yellow fever, it is also true that this fact was not known when the Railroad Commission was created and the Code sections referred to were passed. This being true, it is quite sure that the legislature did not have in mind health and sanitation when section 4860 was written. As before stated, it is possible that wire screens could have been foreseen when the statute was being considered as contributing to the *838comfort of passengers, but it is somewhat difficult to believe that we were so far ahead of the times that we had already convicted the flies and, mosquitoes of manslaughter.
So we have concluded that the statutes do not confer upon the Railroad Commissioners any power -to pass health ordinances except in regard to the matters mentioned in the statute; that the statutes do not confer the power assumed in this case. It is not claimed that the order was for the comfort of passengers, except in the briefs, which are contradicted by the order. We do not believe that the Commission can shift its base; it must stand or fall upon the order itself. ’ Affirmed.
Etheidge, J., took no part in this decision.